Citation Nr: 0017743	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to March 
1990.  

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied entitlement to service 
connection for schizophrenia.  


FINDINGS OF FACT

1.  The veteran was first diagnosed with schizophrenia in 
June 1982 prior to his entrance into active service.  

2.  The veteran was hospitalized in service for treatment of 
chronic schizophrenia.  

3.  The veteran's symptoms of schizophrenia in service 
represented the normal progress of his schizophrenia.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (1999).  


Factual Background.  According to records from the Baguio 
General Hospital and Medical Center in Baguio City, 
Philippines the veteran was treated for an acute anxiety 
reaction in April 1982.  In June 1982 the veteran was 
diagnosed with paranoid schizophrenia.  

In June 1987 the veteran was examined prior to his entrance 
into the service.  The psychiatric evaluation was deemed to 
have been normal.  On his Report of Medical History the 
veteran denied any history of depression or nervous trouble 
of any sort.  

Service medical records from July 1988 reveal that the 
veteran took an overdose of Tylenol.  In November 1988 the 
veteran was admitted to the psychiatric ward.  Records from 
the U.S. Naval Hospital in Guam included a provisional 
diagnosis of schizophrenia.  It was reported that the veteran 
had become increasingly isolated and withdrawn.  The veteran 
felt as if he was losing his mind and heard a lot of voices.  
A consultation sheet included a diagnosis of chronic 
schizophrenia, undifferentiated, EPTE [presumably "existed 
prior to entrance"].  December 1988 service medical records 
noted concurrence with findings of Letterman Army Hospital 
and diagnosis of adjustment disorder and schizotypal 
personality disorder.  Administrative separation was 
recommended.  

May 1989 service medical records included a diagnosis of 
schizotypal personality disorder, chronic severe.  

A December 1989 Report of the Medical Board included a 
primary diagnosis of schizophrenia, residual type, chronic 
with acute exacerbation.  The report noted preservice 
predisposition was severe.  It was noted that the veteran was 
treated for similar symptoms with anti psychotic medication 
prior to enlistment.  The Medical Board also wrote:

It is further the opinion of the Board 
that this member is unfit for further 
naval service by reason of a physical 
disability and that this physical 
disability was neither incurred in nor 
aggravated by a period of military 
service.  It has not progressed at a rate 
faster than that expected within the 
civilian community.  

The veteran was treated as an outpatient at a VA facility 
beginning in February 1990.  These records reflect symptoms 
of paranoia and auditory hallucinations and corresponding 
diagnoses of schizophrenia.

The veteran was hospitalized for treatment of chronic 
paranoid schizophrenia from February to April 1991 at a VA 
hospital.  The claims folder includes records of treatment 
for schizophrenia at VA facilities through 1999.  


Analysis.  The initial determination to be made is whether or 
not the claim is well grounded.  The United States Court of 
Appeals for the Federal Circuit in Hensley v. West, No. 99-
7029 (Fed. Cir. 2000) emphasized that the threshold of 
plausibility for a claim to be well grounded was rather low.  
In this instance the Board of Veterans' Appeals (Board) finds 
that the veteran's claim for service connection is well 
grounded.  The veteran has presented evidence of a current 
diagnosis of schizophrenia, records of hospitalization in 
service for schizophrenia and a medical history of consistent 
treatment for schizophrenia since service discharge.  See 
Maxson v. West, 12 Vet. App. 453, 458 (1999).  For that 
reason the Board will proceed to consider the veteran's claim 
for service connection on the merits.  

The facts of this case raise several questions.  First, 
whether the veteran's schizophrenia preexisted service 
entrance.  The veteran was examined prior to his entrance 
into active service.  Section 3.304 of 38 C.F.R. provides 
that the veteran is presumed in sound condition when examined 
and accepted and enrolled in service except for disorders 
noted at entrance into service.  The presumption of soundness 
only attaches where there has been an induction examination 
in which the later complained-of disability was not detected.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this 
case, no psychiatric disorder was diagnosed on the veteran's 
enlistment examination.  

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
claimed disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  In the recent case of 
Vanerson v. West, 12 Vet. App. 254 (1999), it was emphasized 
that the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling; rather, to rebut the presumption of soundness 
requires evidence that is clear and unmistakable, i.e. 
undebatable.  As reflected above, in this case, records from 
the Baguio General Hospital clearly and unmistakably 
demonstrate that the veteran was first diagnosed with 
schizophrenia in June 1982, five years prior to his entrance 
into the service.  

Based upon the record, the Board therefore concludes that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during clinical evaluations in service, as well as 
the records from Baguio Hospital dated in April 1982.  See 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The second question raised is whether the veteran's pre-
existing disability increased in severity during service.  
The regulations provide that when a preexisting injury or 
disease increased in severity in service it is considered to 
have been aggravated unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 C.F.R. § 3.306.  In Hunt v. Derwinski, 
1 Vet. App. 292 (1991), United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court")  
found that when there is a temporary worsening of symptoms 
and the condition itself did not worsen or the disability 
remained unaffected by these flare-ups there has been no 
aggravation of the preexisting condition.  

The Court in Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) 
made it clear that the language of the regulation dictated 
that once the presumption was in place, the burden shifted to 
the government to offer clear and unmistakable evidence to 
rebut the presumption of service connection.  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability was due to the natural progression of the 
disease.  

In this instance the veteran's symptoms were of such severity 
that he was hospitalized in service.  After service 
separation he required continuous treatment for 
schizophrenia.  The veteran has asserted that his 
schizophrenia increased in severity in service.  Although the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause, he is 
competent under the law to relate his symptoms.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  For the purposes 
of this decision the Board will assume that his schizophrenia 
increased in severity in service.  

The next question to be addressed is whether the exacerbation 
in service was due to the natural progress of his 
schizophrenia.  The Medical Board, comprised of service 
physicians who are competent and qualified to render 
determinations as to questions of a medical nature, 
considered this question and concluded that the veteran's 
schizophrenia had not progressed at a faster rate than it 
would have in the civilian community.  

In Stadin v. Brown, 8 Vet. App. 280 (1995) the Court 
addressed the issue in a similar fact situation and held that 
a Medical Board report which did in fact show that the 
veteran's condition did deteriorate during service was also 
sufficient to rebut the presumption of aggravation based on 
the Medical Board's statement that the schizophrenia had not 
progressed at a rate greater than is usual for such 
disorders.  

Based on the Court holding in Stadin and the finding of the 
Medical Board, the Board concludes that the veteran's 
schizophrenia did increase in severity in service, but that 
it did not increase beyond the normal progress of the 
disease.  Therefore, the Board concludes that the veteran's 
schizophrenia was not aggravated within the meaning of the 
regulations.  See 38 C.F.R. § 3.306; Crowe v. Brown, 7 Vet. 
App. 238 (1995).  

The preponderance of the evidence is against the veteran's 
claim and service connection for schizophrenia must be 
denied.  


ORDER

Service connection for schizophrenia is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 


